People v Jones-McFarland (2017 NY Slip Op 01232)





People v Jones-McFarland


2017 NY Slip Op 01232


Decided on February 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2012-04957
 (Ind. No. 1214/11)

[*1]The People of the State of New York, respondent,
vTerrence Jones-McFarland, appellant.


Lynn W. L. Fahey, New York, NY (Kathleen Whooley of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Solomon Neubort, and Michael Brenner of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered May 1, 2012, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, he was not deprived of the effective assistance of counsel. Defense counsel was not ineffective in failing to request a charge on manslaughter in the second degree, since there is no reasonable view of the evidence that would have supported a finding that the defendant acted recklessly in repeatedly shooting the victim (see People v Rivera, 23 NY3d 112, 122; People v Fitzgerald, 120 AD3d 506, 508; People v Etienne, 250 AD2d 776).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., DILLON, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court